Citation Nr: 1141252	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than service-connected general anxiety disorder, to include as secondary to service-connected conditions.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from August 1980 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for generalized anxiety disorder (not otherwise specified) was granted in a February 2010 rating decision, and a 100 percent schedular rating was assigned.  The Veteran, however, has indicated that he wished to continue his appeal regarding the issues of service connection for PTSD and bipolar disorder.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) determined that a claim of service connection is one for symptoms as opposed to any one disability or disorder.  With regard to a mental health disability picture, VA must consider all possible diagnoses when coming to a determination as to whether service connection is warranted.  In the current case, the RO awarded service connection for anxiety disorder (including depressive symptoms); however, the RO determined that other psychiatric manifestations were not subject to service connection.  

The Veteran has been diagnosed as having PTSD while he was serving a prison sentence with the Georgia State Department of Corrections.  Subsequent VA treatment also indicates consultations for bipolar disorder and schizoaffective disorder (with psychotic manifestations).  The Veteran's sister died in 1986, while the Veteran was on active duty, and a VA psychologist's note has linked this as a probable source of PTSD.  Other medical records rule out a PTSD diagnosis, and the December 2009 VA examination distinguished schizoaffective disorder as a disorder distinct from anxiety.  No opinion was made as to whether schizoaffective disorder was caused by service or caused or aggravated by service-connected disabilities.  The Veteran must be examined by a VA psychiatrist before final appellate consideration.  

The Veteran has been deemed incompetent to handle his funds for VA purposes.  The Veteran has established a fiduciary payee for his compensation benefits, and it was noted that he is also in receipt of disability benefits from the Social Security Administration (SSA).  Financial records from SSA, establishing the payee, have been received and associated with the claims file; however, the medical records associated with the disability determination are not of record.  Prior to the affording of a new examination, all outstanding federal records, to include SSA disability records, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  In this regard, SSA must be contacted, and copies of all records from that agency must be associated with the claims file.  Additionally, all outstanding VA treatment records must be obtained, and copies associated with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner is asked to provide all current psychiatric diagnoses other than generalized anxiety disorder and depression, to include consideration of PTSD, bipolar disorder, and schizoaffective disorder.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of these additional disabilities had origin in active service or, alternatively, were at least as likely as not caused or worsened by service-connected disabilities, to include knee and anxiety disorders.  A rationale must accompany all conclusions reached.  

3.  After any additional indicated development, conduct a de novo review of the claim on the merits.  Should the claim not be granted, issue an appropriate statement of the case to the Veteran, his representative, and his fiduciary, and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


